
	
		III
		109th CONGRESS
		2d Session
		S. RES. 632
		IN THE SENATE OF THE UNITED STATES
		
			December 9
			 (legislative day, December 8), 2006
			Mr. Bennett submitted
			 the following resolution; which was considered and agreed to
		
		RESOLUTION
		Urging the United States and the European
		  Union to work together to strengthen the transatlantic market.
	
	
		Whereas a robust and cooperative transatlantic economic
			 relationship is in the mutual interest of the United States and the European
			 Union;
		Whereas the strength of the transatlantic economic
			 relationship underpins global economic stability and resiliency;
		Whereas the United States–European Union economic
			 relationship is the largest bilateral trade and investment relationship in the
			 world, generating roughly $3,000,000,000,000 in total commercial sales annually
			 and providing employment for up to 14,000,000 people in the United States and
			 the European Union;
		Whereas, at the 2004 United States–European Union Summit,
			 President George W. Bush and the leadership of the European Union jointly
			 pledged to strengthen the transatlantic economic relationship by improving
			 regulatory cooperation through the Roadmap for United States–European Union
			 Regulatory Cooperation and Transparency;
		Whereas, at the 2005 United States–European Union Summit,
			 the United States and the European Union agreed upon numerous measures to
			 expand economic ties, including the establishment of an official dialogue on
			 regulatory cooperation between the Office of Management and Budget of the
			 United States and the European Commission;
		Whereas, at the 2006 United States–European Union Summit,
			 President George W. Bush, European Union Council President Wolfgang Schuessel,
			 and European Commission President Jose Manuel Barroso declared in a joint
			 statement, We will redouble our efforts to promote economic growth and
			 innovation and reduce the barriers to transatlantic trade and investment by
			 implementing all aspects of the Transatlantic Economic Initiative . . .
			 .;
		Whereas, on November 9, 2006, the United States and the
			 European Union held the second economic ministerial meeting to further the
			 implementation of the agreements of the 2005 and 2006 United States–European
			 Union Summits, focusing on regulatory cooperation, intellectual property
			 rights, energy security, and innovation; and
		Whereas non-tariff trade barriers such as regulatory
			 divergence continue to pose the most significant obstacles to transatlantic
			 trade, including in areas such as pharmaceuticals, automobile safety,
			 information and communications technology standards, cosmetics, consumer
			 product safety, consumer protection enforcement cooperation, unfair commercial
			 practices, nutritional labeling, food safety, maritime equipment, eco-design,
			 chemicals, energy efficiency, telecommunications and radiocommunications
			 equipment, and medical devices: Now, therefore, be it
		
	
		That the Senate—
			(1)supports efforts
			 by the United States and the European Union to fulfill commitments made in
			 recent United States–European Union Summits to implement all aspects of the
			 United States–European Union Initiative to Enhance Transatlantic Economic
			 Integration and Growth;
			(2)calls upon the
			 leadership of the United States and the European Union to identify and
			 eliminate unnecessary regulatory compliance costs and non-tariff barriers to
			 trade and investment at an accelerated pace; and
			(3)urges the
			 leadership of the United States and the European Union at the 2007 United
			 States–European Union Summit to agree to—
				(A)a target date of
			 2015 for completing the transatlantic market; and
				(B)a jointly funded,
			 cooperatively led study of existing obstacles to creating a transatlantic
			 market, including sector-by-sector estimates of the costs of existing barriers
			 to trade and investment, the costs and benefits of removing the barriers
			 identified, and a timetable for removing those barriers.
				
